         Case 1:20-cv-00073-HSO-JCG Document 1-1 Filed 02/24/20 Page 1 of 22
                                                                                             EXHIBIT "A"

                IN THE CIRCUIT COURT OF HANCOCK COUNTY, MISSISSIPPI
                    SECOND CIRCUIT COURT DISTRICT OF MISSISSIPPI

JOHN NELSON                                                                           PLAINTIFF

V.                                                 CIVIL ACTION NO.23CIJ :19-cv-00219-LPD

THE CITY OF BAY ST. LOUIS,
LES FILLINGAME, MIKE FAVRE,
GARY PONTHIEUX, AND PAT TICE                                                       DEFENDANTS

                                       CLERK'S CERTIFICATION

STATE OF MISSISSIPPI
COUNTY OF HANCOCK

          I, Kendra Necaise, Clerk of the Circuit Court of Hancock County, Mississippi, here certify

that the following documents are and constitute a true and correct copy of the proceeding in regard

to the above-entitled case.

         GIVEN under my hand and official seal of otlice on this, the / :J ay of February, 2020.

                                               Kendra Necaise, Circuit Clerk
                                               Handcock County, Mississippi




50302056. v I
2/13/2020            Case 1:20-cv-00073-HSO-JCG   Document
                                              Second               1-1 Filed Report
                                                     Circuit Court District-Docket 02/24/20 Page 2 of 22

                                      Mississippi Electronic Courts
                    Second Circuit Court District of Mississippi (Hancock Circuit Court)
                           CIVIL DOCKET FOR CASE #: 23CIl:19-cv-00219
                                            Internal Use Only
                                              Edit Case Data
                                          Edit Case Participants


  NELSON v. THE CITY OF BAY ST. LOUIS et al                                           Date Filed: 09/17/2019
  Assigned to: Judge Lisa P. Dodson                                                   Current Days Pending: 149
                                                                                      Total Case Age: 149
  Upcoming Settings:                                                                  Jury Demand: None
                                                                                      Nature of Suit: 45 Breach of Contract
  None Found


  Plaintiff
  JOHN NELSON                                                          represented by Russell S Gill
                                                                                      Russell S. Gill PLLC
                                                                                      638 Howard Avenue
                                                                                      BILOXI, MS 39530
                                                                                      228-432-0007
                                                                                      Fax: 228-432-0025
                                                                                      Email: rsgill@rsgill-lawfirm.com
                                                                                      ATTORNEY TO BE NOTICED


  V.
  Defendant
  THE CITY OF BAY ST. LOUIS

  Defendant
  LES FILLINGAME

  Defendant
  MIKE FAVRE

  Defendant
  GARY PONTHIEUX

  Defendant
  PAT TICE


  Date Filed                         #                Docket Text
  09/17/2019           a ./.# “» I          bsl       Civil Cover Sheet. (Burlette, Hali) (Entered: 09/17/2019)
  09/17/2019                              2    ui COMPLAINT against MIKE FAVRE, LES FILLINGAME, GARY
                                                  PONTHIEUX, THE CITY OF BAY ST. LOUIS, PAT TICE, filed by

https://second.circuit.court.mec.ms.gov/cgi-bin/DktRpt.pl7140672942447685-L_333_0-1                                           1/2
2/13/2020           Case 1:20-cv-00073-HSO-JCG   Document
                                             Second               1-1 Filed Report
                                                    Circuit Court District-Docket 02/24/20 Page 3 of 22
                                                      JOHN NELSON. (Burlette, Hali) (Additional attachment(s) added on
                                                      9/17/2019: # 1 RECEIPT) (Burlette, Hali). (Entered: 09/17/2019)

                                                      SUMMONS Issued to ATTORNEY FOR PROCESS ON CITY OF
  09/17/2019           o         ** 3      fei
                                                      BAY ST. LOUIS (Burlette, Hali) (Entered: 09/17/2019)
                                                      SUMMONS Issued to ATTORNEY FOR PROCESS ON LES
  09/17/2019                          4    W
                                                      FILLINGAME (Burlette, Hali) (Entered: 09/17/2019)

                                                      SUMMONS Issued to ATTORNEY FOR PROCESS ON MIKE
  09/17/2019                           5   w          FAVRE. (Burlette, Hali) Modified on 9/17/2019 (Burlette, Hali).
                                                      (Entered: 09/17/2019)
                                                      SUMMONS Issued to ATTORNEY FOR PROCESS ON GARY
  09/17/2019           a ./# 2 6           fai
                                                      PONTHIEUX. (Burlette, Hali) (Entered: 09/17/2019)

                                       7   w          SUMMONS Issued to ATTORNEY FOR PROCESS ON PAT TICE
  09/17/2019
                                                      (Burlette, Hali) (Entered: 09/17/2019)
                                                      MOTION for Extension of Time to Serve Defendant by Plaintiff JOHN
                                                      NELSON, Defendants MIKE FAVRE, LES FILLINGAME, GARY
  01/10/2020                               8
                                                      PONTHIEUX, THE CITY OF BAY ST. LOUIS, PAT TICE (Gill,
                                                      Russell) (Entered: 01/10/2020)
                                                      ORDER FOR TIME (120 DAYS). Signed by Judge Lisa P. Dodson on
  01/16/2020                           9
                                                      01/15/2020. (Shiyou, Jason) (Entered: 01/16/2020)

                       a ,/# & io              [-1    LETTER FROM ATTORNEY REQUESTING CERTIFIED COPY
  02/13/2020
                                                      (Shiyou, Jason) (Entered: 02/13/2020)



                                                                  Select Event

                                                  Account Transaction - Circuit
                                                  ADR Documents


                                                                    Go to Event




https://second.circuit.court.mec.ms.gov/cgi-bin/DktRpt.pl?140672942447685-L_333_0-1                                       2/2
                           Case 1:20-cv-00073-HSO-JCG Document 1-1 Filed 02/24/20 Page 4 of 22

                 COVER SHEET                                        Court Identification Docket if                        Case Year                          Docket Number
              Civil Case Filing Form
      (To be completed by Attomey/Party
                                                                030 EH uioii n                                                                        00                    HI
              Prior to Filing of Pleading}
                                                                    County if    indicia!
                                                                                 District
                                                                                             Court ID
                                                                                            (CH> O, CO)                                                                    in
                                                                                                                                                                    Local Docket ID

Mississippi Supreme Court                      Form AOC/Q1
                                                                foRTT X 3
                                                                      Month       Date         Year
                                                                                                        .

Administrative Office of Courts

                     In Hie CIRCUIT                                 Court of    HANCOCK                                County   —                      Judicial District

Origin of Suit (Place an "X" in one box only)
       [x] Initial Filing          Reinstated                   [     [ Foreign Judgment Enrolled                  |    [ Transfer from Other court                  ("““"I Other
       j | Remanded                Reopened                     [     [ Joining Suit/Actloei                       |    | Appeal

Plaintiff - Partyjies) initially Bringing Suit Should Be Entered First - Enter Additional Plaintiffs on Separate Form
individual Nelson                                                       John
                                   Last Name                                        First Name                         Maiden Name, if applicable            M,l,          Jr/Sr/iH/lV
             _ Check (x J if Individual Plainitiff is acting in capacity as Executofjtrix) or Administralorftrix) of an Estate, and enter style;
                Estate of
             _ Check (x) if individual Planitiff is acting in capacity as Business Owner/Opera! Dr (d/b/a) or State Agency, and enter entity
               D/8/A nr Agency _____________________________________________________________________________
Business
                                  Enter legal name of business, corporation, partnership, agency - if Corporation, indicate the state where incorporated
              Check ( x t if Business Planitiff is filing suit in the name of an entity other than the above, and enter below:
                 D/B/A

Address Of Plaintiff      21341 Cameron Road Kiln, MS 39556-6524
Attorney (Name & Address)         Russell S. Gill. PLLC, 638 Howard Avenue^Btloxi. MS 39530                                                           MS Bar No. 4840
           _ Check j * | if Individual Filing InitijkPJeading is NOTan^ttorjfej
      Signature of Individual Filing;

Defendant - Name of Defendant - Enter Additional Defendants on Separate Form
Individual
                                 Last Name                                     First Name                      Maiden Name, if applicable   M.k                            h/WUl/IV
             _ Check {x) if Individual Defendant is acting In capacity as Neaitorftnx) or Admmistratar(frix) of an Estate, and enter style;
                Estate of _____________________________________________________________________________________________________________
             _Check { K) if Individual Defendant is acting in capacity as Business Owner/Operator fd/b/aj or State Agency, and enter entity;
               D/B/A or Agency
Business Cltv of Bav St. Louis
                                Enter legal name of business, corporation, partnership, agency ■ If Corporation, indicate the state where irKOCporatCd
              Check (x)lf Business Defendant is acting In the name of an entity other than the above, and enter below:
                  D/B/A
Attorney (Name & Address) - If Known                                                                                                                  MS Bar No.

Damages Sought:             Compensatory $                              Punitive $                                Check ( x ) if child support is contemplated as an issue in this suit.*
                                                                                 ♦if checked, please submit completed Child Support Information Sheet with this Cover Sheet
Nature of 4ult (Mace an ''ku in one box w                                                               Cliildri'n/rvlinofs - non-Domestic                       Real Property
        Domestic Relations                 Businesi^Commercial                                      [ |     Adoption - Contested                       □  Adverse Possession
□ Child Custody/Visitation
□ Child Support
                                                  □
                                         Accounting (Business)
                                         Business Dissolution
                                                                                                    □
                                                                                                    □
                                                                                                            Adoption - Uncontested
                                                                                                            Consent to Abortion Minot
                                                                                                                                                       ( |
                                                                                                                                                       | |
                                                                                                                                                          Ejectment
                                                                                                                                                          Eminent Domain
 | | Contempt                                     □
                                         Debt Collection                                            □       Removal of Minority                        □  Eviction
 □ DivorcesFault                                  □
                                         Employment                                                   ]     Other                                      □  Judicial foreclosure
 ( j Divorce: Irreconcilable Diff.                □
                                         foreign Judgment                                                         Civil Rights   ’                    1□  Lien Assertion
 | | Domestic Abuse                               □ Replevin
                                         Garnishment                                                j    | Elections                                   □  Partition
 □ Crnsnerpatioh                                  □                                                 □ Expungement                                     n To* Sale; Confirm/Cancel
  | | Modification
 | | Paternity
                                        XI              Other
                                                                 Probate
                                                                                                    □ Habeas Corpus
                                                                                                    □ Post Conviction Reliel/Prisoner
                                                                                                                                                       □  title* Boundary or f aserneni
                                                                                                                                                          Other
                                                                                                    □ other REPLEVIN
                                                                                                                                                      XL
 | 1 Proper ty Division                 □               Accounting {probate}                                                                                         Tutu
 □ Separate Maintenance                 □               Birth Certificate Correction                                 Contract                         | | Bad faith
 □ Termination of Parental Rights       j |             Commitment                                          Breach of Contract                        | | fraud
 | | UIFSA (eff 7/1/97; formerly URESA) a               Conservatorship                             □       Installment Contract                      □ Loss of Consortium
  ; ROther                              a               -Guardianship                               j ]     insurance                                 [ | Malpractice Legal
              Appeals                   □               Heirship                                    □       Specific Performa nee                     □ Ma lpr.Ktice Medical
 | | Administrative Agency                              Intestate Estate                            f |     Other                                     | j Mass Tort
 □ County Court                         | ]             Minor’s Settlement                                       Statu-tes/Rules                       [   [ Negligence - General
 | | Hardship Petition (Dover License!  j ]             Muniment of Title                           □ Bond Validation                                  f   | Negligence Motor Vehicle
 ( | Justice Cour t                     □               Name Change                                 □ Civil Forfeiture                                 {   f Product Liability
  | \ MS Dept Employment Security
  I I Workers Compensation
                                        n
                                        I| 1
                                                        Testate Estate
                                                        Will Contest
                                                                                                    □ Declaratory Judgment
                                                                                                      Injunction or Restrain ingOrdet
                                                                                                                                                       □      ubrogdtfcm
                                                                                                                                                             Wrongful Death
   □ Other__ ____ Case: 23CI1:Iff                       VrfG0219
                                                                                                    H othfHledli 09/17/2019                                   lifierl Of 3
                          Case 1:20-cv-00073-HSO-JCG Document 1-1 Filed 02/24/20 Page 5 of 22


                          In the CIRCUIT______ Court of H ANCOCK_________ County, Mississippi

                                    ____________________ Judicial District, City of___________________


Docket No._________ -__________ __ ______                                           ________________                               Docket No. If Filed
                      FileYf                       Chronological No.                      Clerts’s local ID                       Prior to 1/1/94                    ______________

                               DEFENDANTS IN REFERENCED CAUSE - Page 1 of — Defendants Pages
                          IN ADDITION TO DEFENDANT SHOWN ON CIVIL CASE FILING FORM COVER SHEET

Defendant #2:
Individual: Ponthieux
                                      Last Nome
                                                                           Gary
                                                                                           F'iisl Nwno
                                                                                                                              L      Maidon Name, if Applicable
                                                                                                                                                                         )   WiHri'e ll'-!   itssmrr
___Check {/) if Individual Defendant is acting in capacity as Executor(tnx) or Administrator(irix) of an Estate, and enter style:

         Estate of___________ ____________________________________________________________________________________________
v' Check //) if Individual Defendant is acting in capacity as Business Ownar/Operator /D/B/A) or State Agency, and enter dial name below:

         D/B/A HhkfLoLMkx_City q£Bay St. Louis.................................................................................................................................................

Business______________________ _____________________________________________________________________________ _
                 Enter legal name of business, corporation, partnership, agency - If Corporation, indicate state where incorporated
__ Check (/} if Business Defendant is being sued in the name of an entity other than the name above, and enter below:

         D/B/A.........................................................                                     ................................................................................... ...
Attorney        for this       Defendant: ________Bar II or Name:_________ __________________ Pm Hac V/ce (✓)____ Not an Attorney//)____


Defendant #3:

individual: Jj££__________________                                        _______ _________ ___ - (_---------------------------- )-----------                                                ---------
                    tail Name                                                              First Name                                Malden Marne, If Applicable             Middle I nil    Jr/SriWIV
___Check (/) if Individual Defendant is acting in capacity as Executor(trix) or Adrnimstrator(trix) of an Estate, and enter style;

          Estate of_________________________________________________________________________________________________ ______

t/ Check {/) if Individual Defendant is acting in capacity as Business Owner/Operator {D/B/A) or State Agency, and enter that name below:

          D/B/A .City,.of.Bayi&JLflujsJEalice tenatimmi----------------- -------------------------------- ------------ ----- ------------------------------------------------

Business __________________________________________________________ _____________________ _______—
                                 Enter legal name of buxinfitw, corporaf»on( partnership, agency - I f Corporation, indicate state where mcarporatad

     Check {/) if Business Defendant is being sued in the name of an entity other than the name above, and enter below:

          D/B/A________________________________________________________________ ___ __________________________________
Attorney for rats Defendant:_______ Bar U or Name:____________________________ Pro Hac Vice (/)___ Not an Attorney//).


Defendant #4:
Individual: JOliiogams                                                     Lcs                                                (
                                      Last Mrtrne                                          Firs* Name                                Maiden Name, if Applicable               Muddle Inst.   jSOTffv"
___Check (/) if Individual Defendant is acting in capacity as Executor/trix) or Adminisirator/trix) of an Estate, and enter style:

          Estate of __ _______________________________________________________________________________________ _______________
i/ Check (/) if Individual Defendant is acting in capacity as Businoss Owner/Operator (D/B/A) or State Agency, and enter that name below:
          D/B/A Mayor. City of Bav St. Louis_________________________________________ _______________________________________

Business............................................................................................................................................................ .
                                 Enter legal name of business, corporation, partnership, agency - if Corporation, indicate state where incorporated

__Check {/) if Business Defendant is being sued in the name of an entity other than the above, and enter below:

          D/B/A______________________________________________________________________________________________________
Attorney for this Defendant:________                             Bar # or Name;_______________ _                                                 Pm Hac Vice (/)               Not an Attorney//)




                       Case: 23Cll:19-cv-00219                                           Document#: 1                             Filed: 09/17/2019                          Page 2 of 3
                  Case 1:20-cv-00073-HSO-JCG Document 1-1 Filed 02/24/20 Page 6 of 22


                 In the CIRCUIT______Court of HANCOCK_________ County, Mississippi
                          ____________________Judicial District, City of


Docket No,_________ -____________________                         _________                               Docket No, If Filed
              File Yr                 Chronological No.                 Clerk's Local ID                  Prior to 1/1/94

                      DEFENDANTS IN REFERENCED CAUSE - Page__ of___ Defendants Pages
                 IN ADDITION TO DEFENDANT SHOWN ON CIVIL CASE FILING FORM COVER SHEET

Defendant # J>_:
Individual: Favrc____________________ Mike_________________ (____________________ ) __________________
                            Last Naim*                                  first Name                         Maxten Name, sf AppliesWe               Middle Sr>it,   Jr/Sr/ltl/tV
___Check (/) if Individual Defendant is acting in capacity as Execufor(lrix) or Administratorftrix) of an Estate, and enter style:
      Estate of ________________________________________________________________________________________________________
   Check (/) if Individual Defendant is acting in capacity as Business Owner/Operator (D/B/A) or State Agency, and enter that name below:

      D/B/A Mayor. City of Btiv SI, Louis________________________________________________________________________________
Business
                             fc&gal nanve of btjstc'ieas,' corporation,' partnership, agency - If Corporation, indicate state where incorporated

   Check {/) if Business Defendant is being sued in the name of an entity other than the name above, and enter below:
      D/B/A

Attorney for this Defendant:_________ Bar # or Name:                                                                  Pro Hac Vice (/)___ Not an Attorncy(/)

Defendant #___ :

Individual;_______________________________________________________ (________________________ ) _________                                                           ________
                    l #3$ Name                   l ust Name             Maiden Name, if Applicable Middle init.                                                    Jr/SrAII/YV
___ Check (/) if individual Defendant is acting in capacity as Executor(tnx) or Adrninistrator(trix) of an Estate, and enter style:

      Estate of________________________________________________________________________________________________________

    Check (/) if Individual Defendant is acting in capacity as Business Owner/Operator {D/B/A) or State Agency, and enter that name below:

      D/B/A __________________________________________________________________________________________________________

Business _________________________________ _____________________________________ ___________ ________________________
                 enter legat name ol business, corpora bon, partnersinp. agency - if Corporation, indksate Mate where incorporated
__ Check (/) if Business Defendant is being sued in the name of an entity other than the name above, and enter below:
      D/B/A __________________________________________________________________________________________________________

Attorney for this Defendant:_______ Bar # or Name:____________________________ Pro                                         Hac Vice (/}___ Not an Attorney!/)____

Defendant #___ :

Individual:_____________________________________ _________________ f                                                                        )
                    Last N ame                   First Name                                               Maiden Marne if Applicable                               Jr/Snlil 'lV "
___ Check {✓) if Individual Defendant is acting in capacity as Executorftrix) or Administratorftrix) of an Estate, and enter stylo:
      Estate of ________________________________________________________________________________________________________

   Check {/) if Individual Defendant is acting in capacity as Business Owner/Operator (D/B/A) or State Agoncy, and enter that name below:
      D/B/A ____________________________________________________________________________________________ _

Business ________ ______________________________ ___ _______________________________________ ______________________ _
                  Lnlc- legal name or business, corporation, ixartrershipl agency - !r Oorpofaron, indicate state where incorporated ““
__ Check (/) if Business Defendant is being sued in the name of an entity other than the name above, and enter below:
      D/B/A ______________________________________________________________________ ___________________________________

Attorney   for this     Defendant: _______         Bar # or Name:_______________________ Pro Hac Vice </)___ Not an Attomey(/)_




               Case: 23Cll:19-cv-00219                                Document #: 1                      Filed: 09/17/2019                         Page 3 of 3
       Case 1:20-cv-00073-HSO-JCG Document 1-1 Filed 02/24/20 Page 7 of 22
      Case: 23Cll:19-cv-00219          Document#: 2        Filed: 09/17/2019     Page 1 of 6


             IN THE CIRCUIT COURT OF HANCOCK COUNTY, MISSISSIPPI

JOHN NELSON                                                                         PLAINTIFFS

v.
                                         PDIUIE)                    CAUSE NO.
THE CITY OF BAY ST.LOU IS,                 SEP 1 7 2019
LES FILLINGAME, MIKE FAVRE,    WDNER RUHR '**}]
GARY PONTHIEUX, and PAT TICBi^Ui^«N^^Kca^'                                       DEFENDANTS

                                         COMPLAINT
                                     (Jury Trial Requested)

       COME NOW the Plaintiff, JOHN NELSON, and file this their Complaint, and in support

thereof would show as follows:

                                           SUMMARY

       1.      The City of Bay St. Louis and its Mayor and Police Chief violated the Fair Labor

Standards Act (“ELSA”) by forcing their police officers to work a substantial amount of

overtime without properly paying them overtime compensation, thus depriving them of rightful

compensation for their work, which compensation Defendants arc legally obligated to pay.

                                 JURISDICTION AND VENUE

       2.      This court has jurisdiction pursuant to 29 U.S.C. §216.

       3.      Venue is proper pursuant to, inter alia, Miss. Code Ann. §11-11-3.

                                            PARTIES

       4.      John Nelson (“Nelson”) worked for the City of Bay St. Louis Police Department

as a police officer. Nelson’s Consent is attached as Exhibit A.

       5.      The City of Bay St. Louis, (hereinafter “City” or “PD”) is a municipal

corporation, and may be served with process of this court upon the Bay St. Louis City Clerk.

       6.      I.es Fillingame (“Fillingame”) was the Mayor of the City from 2009 to July,

2017. Upon information and belief. Fillingame possessed control over the City’s actual

operations in a manner that directly related to Nelson’s employment. Fillingame directly affected
        Case 1:20-cv-00073-HSO-JCG Document 1-1 Filed 02/24/20 Page 8 of 22
      Case: 23Cll:19-cv-00219            Document #: 2        Filed: 09/17/2019       Page 2 of 6


employment-related factors such as personnel and compensation. Fillingame may be served with

process of this court pursuant to the laws ol'the state of Mississippi.

        7.      Mike Favre (“Favre”) is the current Mayor of the City. Upon information and

belief, Fillingame possessed control over the City’s actual operations in a manner that directly

related to Nelson’s employment. Favre directly affected employment-related factors such as

personnel and compensation. Favre may be served with process of this court pursuant to the laws

of the state of Mississippi.

        8.      Gary Ponthieux (“Ponthieux”) was the Chief of Police lor the City from

September 2017 until the date of Nelson’s termination. Upon information and belief, Ponthieux

possessed control over the City’s actual operations in a manner that directly relates to Nelson’s

employment and that of those similarly situated to Nelson. Ponthieux directly affected

employment-related factors such as personnel and compensation. Ponthieux may be served with

process of this court pursuant to the laws of the state of Mississippi.

       9.       Pat Tice (“ Tice”) was the Payroll Clerk for the City at all times relevant to this

litigation. Upon information and belief, Tice possessed control over the City’s actual operations

in a manner that directly related to Nelson’s employment. Tice directly affected employment-

related factors such as personnel and compensation. Tice may be served with process of this

court pursuant to the laws of the state of Mississippi .

        10.    Defendants employed Nelson within the meaning of the FLSA.

                                          BACKGROUND

        11.    Defendants employed Nelson to protect and sen e the City as a police officer, and

to enforce the laws of the state of Mississippi and perform related law enforcement activities.

        12.    Defendants paid Nelson by the hour utilizing a pay period of two weeks.

   A. Failure to Pay Comp Time
          Case 1:20-cv-00073-HSO-JCG Document 1-1 Filed 02/24/20 Page 9 of 22
        Case: 23Cll:19-cv-00219         Document#: 2        Filed: 09/17/2019      Page 3 of 6


         13.   Nelson regularly worked in excess of 86 hours per pay period without receiving

compensation at 1.5 times his regular rate of pay for hours worked in excess of 86 hours per pay

period, as required by 29 U.S.C. § 207{k) and 29 C.F.R. § 553.230. When Nelson was given

compensatory time off (“comp time”) in lieu of cash for overtime hours worked each pay period,

he was compensated at a rate of only one hour of paid leave for each overtime hour worked, or

not at all.
         14.   Upon information and belief, Nelson was not party to any collective bargaining

agreement or memorandum of understanding by which the City was authorized to compensate

Nelson for overtime with compensatory' time off in lieu of cash payment.

         15.   The FLSA required Defendants to give comp time at a rate of one and 1,5 hours

for each overtime hour worked per pay period, but Defendants failed to do so.

         16.   By failing to give Nelson comp time at a rate of 1.5 hours of comp time for each

overtime hour worked per pay period, Defendants have deprived Nelson of, upon information

and belief, 73.5 or more hours of overtime compensation to which he is rightfully entitled.

         17.   Upon the termination of Nelson's employment in November 2017, the City was

required to pay to Nelson lor the aforementioned unused compensatory time, but deliberately

failed to do so. 29 U.S.C. § 255(a); Vidmar v. City of Milwaukee. Case No. 17-CV-223 (E.D.

Wis., 2017).

    B. Willful Violations of the FLSA

         18.   The FLSA and Department of Labor regulations set forth the proper means for

calculating and paying compensation to non-exempt employees like Nelson. Defendants

knowingly failed to follow these rules when recording Nelson’s overtime and paying him.
          Case 1:20-cv-00073-HSO-JCG Document 1-1 Filed 02/24/20 Page 10 of 22
      Case: 23Cll:19-cv-00219           Document #: 2        Filed: 09/17/2019      Page 4 of 6


          19,   Upon information and belief. Defendants had a policy and/or practice of not

giving their police officers comp time at a rate of one and one-half hours for each overtime hour

they worked per pay period.

          20,   Defendants knew, or have shown reckless disregard for, the requirements of the

FLSA with respect to compensation for Nelson.

                                      CAUSES OF ACTION

          21,   The preceding paragraphs are incorporated by reference.

          22,   As set forth above. Defendants violated the FLSA with respect to Nelson by

failing to pay them overtime compensation for all or some of the hours they worked in excess of

86 hours per two week pay period. 29 U.S.C. § 207(k); 29 C.F.R. § 553.230; Barlield v. Madison

County. Mississippi. 984 F.Supp. 491,498 (1997),

          23,   Nelson is entitled to recover unpaid wages for overtime compensation for all

hours worked in excess of 86 hours per pay period.

          24,   In addition, Nelson is entitled to liquidated damages in an amount equal to his

unpaid wages.

          25,   In addition. Nelson is entitled to reasonable attorneys’ fees and costs, 29 U.S.C. §

216(b).

          WHEREFORE, PREMISES CONSIDERED, Nelson requests that this Court award him

judgment against Defendants for:

          1.    Damages for the full amount of Nelson’s unpaid overtime compensation;

      2.        An amount equal to Nelson’s unpaid overtime compensation as liquidated
damages;

          3.    Reasonable attorneys’ fees, costs, and expenses of this action;

          4.    Pre-judgment and post-judgment interest at the highest rate allowed by law; and

          5.    Such other and further relief as may be allowed by law.
         Case 1:20-cv-00073-HSO-JCG Document 1-1 Filed 02/24/20 Page 11 of 22
        Case: 23Cll:19-cv-00219        Document #: 2    Filed: 09/17/2019   Page 5 of 6


         Respectfully submitted, this the l& day of        I?      ,2019


                                             By:
                                                   /TOHN NELSON


Joseph R. Tramuta, MSB No, 105220
Russell S. Gill, MSB No, 4840
RUSSELL S. GILL, P.L.L.C.
638 Howard Avenue
Biloxi, Mississippi 39530
Telephone: (228) 432-0007
Facsimile: (228) 432-0025
rsuill (gfosaifl -law fi rm .com
irtrsuill@amail.com
cmgilt37@valioo.com
        Case 1:20-cv-00073-HSO-JCG Document 1-1 Filed 02/24/20 Page 12 of 22
       Case: 23Cll:19-cv-00219           Document#: 2         Filed: 09/17/2019       Page 6 of 6


                                     NOTICE OF CONSENT

       1 consent to be a party plain tiffin this action and, if necessary, a subsequent action, to
recover any unpaid wages owed to me by:

                       THE CITY OF BAY ST.LOUIS, and related entities

       I consent to join the lawsuit in which this Notice of Consent is liled by Russell S. Gill.
P.L.L.C. and /or any of its attorneys (collectively “RSG”) and on my behalf (the “Lawsuit”).

       I performed the duties and was paid in the manner described in the Complaint to which
this Notice is attached.

        If 1 am not a named plaintiff in this Lawsuit, then 1 authorize the named plaintiffs) and
RSG to file and prosecute the Lawsuit on my behalf, and 1 designate the named plaintiffs) to
make decisions on my behalf concerning the Lawsuit, including negotiating and deciding a
resolution of my claims, and 1 understand that 1 may be bound by such decisions, subject to
Court approval if required.

        1 agree to be represented by RSG in this Lawsuit. 1 agree to be bound by the Contract of
Representation executed between the named plaintiffs) in this Lawsuit and RSG, subject to the
additional tenns stated in this Notice of Consent. 1 may obtain a copy of the executed Contracf s)
of Representation by contacting RSG in writing.

       In the event this Lawsuit is not certified or is decertified, I authorize RSG to reuse this
Notice of Consent to re-file my claims in separate or related action(s) against the named
Defendants in this Lawsuit.




                                               Full Legal Name (print)



                                               Date
               Case 1:20-cv-00073-HSO-JCG Document 1-1 Filed 02/24/20 Page 13 of 22
             Case: 23Cll:19-cv-00219       Document#: 2-1     Filed: 09/17/2019     Page 1 of 1
                           FEE BILL, CIVIL CASES, CIRCUIT COURT

State of Mississippi
Hancock County

            JOHN NELSON VS THE CITY OF BAY ST LOUIS

Case # 19-0219                 Acct #              Paid By CHECK 10219                Ret#    33302

                    CLERK'S FEES                                           85.00
                    JURY TAX                                                3.00
                    COURT REPORTERS FEE                                    10.00
                    LAW LIBRARY                                             2.50
                    COURT ADMINISTRATOR                                     2.00
                    STATE CT ED FUND                                        2.00
                    COURT CONSTITUENTS                                       . 50
                    ELECTRONIC COURT                                       10.00
                    LEGAL ASSISTANCE                                        5.00
                    JUDICIAL FUND-JUDGE RAISE                              40.00
                    ARCHIVE FEE                                             1.00




                                                       Total       $     161.00




Payment received, from RUSSELL S.GILL p.l.l.c
                       638 HOWARD AVE


                              BILOXI               MS 39530
         ,*» * • H tit.
Transaction             3$£ Received     9/17/2019 at 10:14 Drawer          1 I.D. HAB

Currents?                              $0.00                     Receipt Amount $             16'1.00


                                          D.C.   Karen Ladner Ruhr, Circuit Clerk




Case # 19-0219                Acct #               Paid By CHECK 10219                Ret#    33302
          Case 1:20-cv-00073-HSO-JCG Document 1-1 Filed 02/24/20 Page 14 of 22




                IN THE CIRCUIT COURT OF HANCOCK COUNTY, MISSISSIPPI

JOHN NELSON                                                                        PLAINTIFFS

v.                                                                   CAUSE NO.

THE CITY OF’ BAY ST.LOUIS,
LES FILLTNGAME, MIKE FAVRE,
GARY PONTH1EUX, and PAT TICE                                                      DEFENDANTS

                                             SUMMONS

          TO:        CITY OF BAY ST. LOUIS
                     c/o CITY CLERK
                     688 11WY 90
                     BAY ST. LOUIS, MS 39520


THE COMPLAINT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT AND
YOU MUST TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS.

        You are required to mail or hand-deliver a copy of a written response to the attached
pleadings to Russell S. Gill, the attorney for the Plaintiff, whose address is 638 Howard Avenue,
Biloxi, Mississippi 39530.

        Your response to the Complaint must he mailed or delivered within thirty (30) days from
the date of delivery of this Summons and Complaint or a Judgment by Default will be entered
against you for the money or other things demanded in the Complaint,

       You must also file the original of your response with the Clerk of this Court within a
reasonable time afterward.

          Issued under my hand and seal of said Court, this the                           ,2019.



(Seal)
                                                        By:




         Case: 23Cll:19-cv-00219         Document #: 3        Filed: 09/17/2019   Page 1 of 1
         Case 1:20-cv-00073-HSO-JCG Document 1-1 Filed 02/24/20 Page 15 of 22




               IN THE CIRCUIT COURT OF HANCOCK COUNTY, MISSISSIPPI

JOHN NELSON                                                                        PLAINTIFFS

v.                                                                 CAUSE NO.. 14 - 0^1^

THE CITY OF BAY ST.LOUIS,
LES FILLINGAME, MIKE FAVRE,
GARY PONTHIEUX, and PAT TICE                                                    DEFENDANTS

                                          SUMMONS

         TO:       LES FILLINGAME
                   688 HWY 90
                   BAY ST. LOUIS, MS 39520


THE COMPLAINT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT AND
YOU MUST TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS.

        You are required to mail or hand-deliver a copy of a written response to the attached
pleadings to Russell S. Gill, the attorney for the Plaintiff, whose address is 638 Howard Avenue,
Biloxi, Mississippi 39530.

        Your response to the Complaint must be mailed or delivered within thirty (30) days from
the date of delivery of this Summons and Complaint or a Judgment by Default will be entered
against you for the money or other things demanded in the Complaint.

       You must also file the original of your response with the Clerk of this Court within a
reasonable time afterward.

         Issued under m



(Seal)


                                                           P.O.         j'"
                                                           Gul(port, MS 39502




         Case: 23Cll:19-cv-00219      Document #: 4       Filed: 09/17/2019      Page 1 of 1
      Case 1:20-cv-00073-HSO-JCG Document 1-1 Filed 02/24/20 Page 16 of 22




             IN THE CIRCUIT COURT OF HANCOCK COUNTY, MISSISSIPPI

JOHN NELSON                                                                       PLAINTIFFS
v.                                                                 CAUSE NO.         ' 0°^

THE CITY OF BAY ST.LOUIS,
LES FILLINGAME, MIKE FAVRE,
GARY PONTH1EUX, and PAT TICE                                                   DEFENDANTS

                                          SUMMONS

       TO:        MIKE FAVRE
                  Wherever he may be found


THE COMPLAINT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTAN T AND
YOU MUST TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS.

        You are required to mail or hand-deliver a copy of a written response to the attached
pleadings to Russell S. Gill, the attorney Tor the Plaintiff, whose address is 638 Howard Avenue,
Biloxi, Mississippi 39530.

        Your response to the Complaint must be mailed or delivered within thirty (30) days from
the dale of delivery of this Summons and Complaint or a Judgment by Default will be entered
against you for the money or other things demanded in the Complaint.

       You must also file the original of your response with the Clerk of this Court within a
reasonable time afterward.




     Case: 23Cll:19-cv-00219         Document#: 5         Filed: 09/17/2019      Page 1 of 1
         Case 1:20-cv-00073-HSO-JCG Document 1-1 Filed 02/24/20 Page 17 of 22




                IN THE CIRCUIT COURT OF HANCOCK COUNTY, MISSISSIPPI

JOHN NELSON                                                                             PLAINTIFFS

v,                                                                   CAUSE NO..

THE CITY OF BAY ST.LOU1S,
LBS FILL IN GAME, MIKE FAVRE,
GARY PONTHIEUX, and PAT TICE                                                        DEFENDANTS

                                             SUMMONS

          TO:        GARY PONTHIEUX
                     Wherever he may be found


THE COMPLAINT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT AND
YOU MUST TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS.

        You are required to mail or hand-deliver a copy of a written response to the attached
pleadings to Russell S. Gill, the attorney for tiie Plaintiff, whose address is 638 Howard Avenue,
Biloxi, Mississippi 39530,

        Your response to the Complaint must be mailed or delivered within thirty (30) days from
the date of delivery of this Summons and Complaint or a Judgment by Default will be entered
against you for the money or other things demanded in the Complaint.

       You must also file the original of your response with the Clerk of this Court within a
reasonable time afterward.

          Issued under my hand and seal of said Court, this                                   2019.

                                                                            L, Cfer)t

(Seal)
                                                       By:
                                                               Deputy G
                                                               P.O. Box 998
                                                               Gulfport, MS 39502




         Case: 23Cll:19-cv-00219         Document#: 6         Filed: 09/17/2019     Page 1 of 1
      Case 1:20-cv-00073-HSO-JCG Document 1-1 Filed 02/24/20 Page 18 of 22




             IN THE CIRCUIT COURT OF HANCOCK COUNTY, MISSISSIPPI

JOHN NELSON                                                                       PLAINTIFFS

v.                                                                 CAUSE NO,

THE CITY OF BAY STJ.OIJIS,
LES FILL1NGAME, MIKE FA VILE.
GARY PONTHIEUX, and PAT TICE                                                   DEFENDANTS

                                          SUMMONS

       TO:        PAT TICE
                  Wherever she may be found


THE COMPLAINT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT AND
YOU MUST TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS.

        You are required to mail or hand-deliver a copy of a written response to the attached
pleadings to Russell S. Gill, the attorney for the Plaintiff, whose address is 638 Howard Avenue,
Biloxi, Mississippi 39530.

        Your response to tlic Complaint must be mailed or delivered within thirty (30) days from
the date of delivery of this Summons and Complaint or a Judgment by Default will be entered
against you for the money or other things demanded in the Complaint,

       You must also file the original of your response with the Clerk of this Court within a
reasonable time afterward.




                                                           P.O'. Box 998
                                                           Gulfport, MS 39502




      Case: 23Cll:19-cv-00219         Document #: 7       Filed: 09/17/2019      Page 1 of 1
        Case 1:20-cv-00073-HSO-JCG Document 1-1 Filed 02/24/20 Page 19 of 22



                      IN THE CIRCUIT COURT OF HANCOCK COUNTY, MISSISSIPPI

JOHN NELSON                                                                                   PLAINTIFFS

v.                                                                           CAUSE NO.          19-0219

THE CITY OF BAY ST. LOUIS,
LES FILLINGAME, MIKE FAVRE,
GARY PONTHIEUX, and PAT TICE                                                               DEFENDANTS

                   MOTION FOR EXTENSION OF TIME FOR SERVICE OF PROCESS

             Comes now the Plaintiff, by and through his attorney of record, and files this his Motion for

Extension of Time for Service of Process and would show unto the Court as follows:

        1.      This action was initially filed on September 17,2019, by Plaintiff s counsel. Service of process

has not been affected on The City of Bay St. Louis, Les Fillingame, Mike Favre, Gary Ponthieux and Pat

Tice.

        2.      After three attempts by a process server, Plaintiff has been unsuccessful in serving The City of

Bay St. Louis, Les Fillingame, Mike Favre, Gary Ponthieux and Pat Tice, and the 120-day time period will

expire on or about January 15,2020. Therefore, Plaintiff is requesting an additional 120 days from January

15, 2020, within which to serve The City of Bay St. Louis, Les Fillingame, Mike Favre, Gary Ponthieux

and Pat Tice with process in this matter.

             WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that the Court grant his

Motion for Extension of Time for Service of Process up to and including May 14, 2020, so that the

Defendants The City of Bay St. Louis, Les Fillingame, Mike Favre, Gary Ponthieux and Pat Tice may be

properly served. Plaintiff prays for any further relief to which he may be entitled.

             Respectfully submitted, this the 10th day of January, 2020.

                                                            JASON EDMONDS
                                                    By:    /s/ Joseph R. Tramuta______________
                                                           Joseph R. Tramuta, MSB No. 105220
                                                           Russell S. Gill, MSB No. 4840
                                                            RUSSELL S. GILL P.L.L.C.
                                                            638 Howard Avenue
                                                            Biloxi, Mississippi 39530
                                                            Telephone: (228) 432-0007
                                                            Email: rsgill@rsgill-lawflrm.com; irtrsgill@gmail.com;
                                                            cmgill37@vahoo.com
        Case: 23Cll:19-cv-00219             Document #: ittornf\(ecf.l&Tlfoi2020            Page 1 of 2
      Case 1:20-cv-00073-HSO-JCG Document 1-1 Filed 02/24/20 Page 20 of 22



                                  CERTIFICATE OF SERVICE

     I hereby certify that on this date I electronically filed the foregoing with the Clerk of the Court

using the MEC system, which sent notification of such filing to all counsel of record.

       SO CERTIFIED: This the 10th day of January, 2020.

                                      By:     /s/ Joseph R. Tramuta______________
                                              JOSEPH R. TRAMUTA, MSB No. 105220




     Case: 23Cll:19-cv-00219          Document#: 8         Filed: 01/10/2020       Page 2 of 2
      Case 1:20-cv-00073-HSO-JCG Document 1-1 Filed 02/24/20 Page 21 of 22




           IN THE CIRCUIT COURT OF HANCOCK COUNTY, MISSISSIPPI

JOHN NELSON                                                                             PLAINTIFF

VERSUS                                                            CAUSE NO. A2301-2019-0219

THE CITY OF BAY ST. LOUIS,
LES FILLING A ME, MIKE FAVRE,
CARY PONTHIEUX, and PAT TICE                                                      DEFENDANTS

                                             ORDER

       TIUS CAUSE came on to be considered on the Plaintiff s Motion for Extension of Time

for Service of Process and the Court having considered same, finds that Plaintiff should be

granted additional time to effect service of process on Defendants. It is, therefore,

       ORDERED that Plaintiff be and is hereby given an additional one hundred and twenty

(120) days in which to obtain service of process on the Defendants,

       ORDERED this the /*~>       day of January, 2020,




                                                                              JAN 1 6 2020




     Case: 23Cll:19-cv-00219           Document#: 9         Filed: 01/16/2020      Page 1 of 1
      Case 1:20-cv-00073-HSO-JCG
            *W                   Document 1-1 Filed 02/24/20 Page 22 of 22


                                             Butler                                 N O \\


                                                         February II, 2020

                                                                                                                          FEB 1 3 2020
Kendra Necaise
Hancock County Circuit Court Clerk                                                                                     KEjNDRA NECAISE
                                                                                                                       Ufl£j£HK. HANCOCK CO.
152 Main Street, Suite B                                                                                                                   D.C,
Bay St. Louis. Mississippi 39520

        Re:      John Nelson v. The City ofBay St. Louis. Les Fillingame, Ml                                            Favre, Gary
                  Ponthieux, and Pat Tice
                  In the Circuit Court oj Hancock County, Mississippi, Second Circuit Court
                  District of Mississippi. Civil Action No. 23CII: 19-cv-QQ219-LPD

Deal' Sir/Madam

      Our firm represents the defendants, in the referenced matter. We are requesting a certified
copy of the complete state court record in this matter. Please find enclosed a check in the
amount of $19.50 and a Clerk’s Certificate for your convenience and execution.

      Should you have any questions, please feel free to contact me, 601-985-4340 or
shae.whitcsides@butlersnow.com.


                                                                  Sincerely,

                                                                  Butler Snow LLP

                                                                  %rvu Idufeck)
                                                                  Shae Whitesides
                                                                  Paralegal


SW:




                                                             SHAF WHITESIDES                            Suttf
                   Pott itffke fidv 6010                           Ptira/efitif                         / FtJO        C oiony Park
          RidjyiijfuT. MS *V/SS-&0f0                            :y,U1; <*85-43-40                       Rbigriaxd, Missiutf.p 391S 7

      Case: 23Cll:19-cv-0021 9                       6ocumenft#:,<ia>'v,',l’Filed: 02/13/2020                                Page 1 of 1
                                           T 601.5 ~' i • F' 601.9HS. d 5-'V) * UVU; builtryno»-. tew

                                                             HlTl.rR .SNOW UP
